Case 19-10210-LSS Doc 84 Filed 02/05/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF DELAWARE
Chapter li
111 re Case No.: 19-1021(}(_)
Charlotte Russe Holding, Inc. et ail.,1 00th Administration Requested)
Debtors.

 

 

ORDER SHORTENING NOTICE AND OBJECTION PERIODS REGARDING,
DEBTORS’ COMBINED MOTION FOR ENTRY OF AN ORDER (I) APPROVING
BID AND SALE PROCEDURES, (Il) APPROVING CERTAIN BII}I}ING
PR()TECTIONS, (III) APPROVING THE FORM AND MANNER ()F NOTICE
OF THE SALE AND ASSUMPTION AND ASSIGNMENT OF EXECUTORY
CONTRACTS ANI) UNEXPIRED LEASES, (IV) SCHEDULING AN AUCTION
AND SALE HEARING, AND (V) APPROVING SALE

Upon the motion (the “Motion to Shorten”)2 filed by the above-captioned debtors (the
“Debtors”) seeking entry of an order shortening the notice and objection periods for the Debtors ’
Combined Morion far Entry ofan Order (I) Appravr`ng Bid and Sale Procedares, (H) Appraving
Certain Biddz`ng Prorections, (IID Appravz`ng the Form and Manner of Notl'ce of the Sale and
Assumption and Assignment ofExecufory Contracf.s' and Unexpired Leases, (H/) Scheduling an

Auction and Sale Hearing, and (V) Approving Sale (the “Motion”); and due and sufficient notice

 

of the Motion to Shorten having been given under the particular circumstances; and the Couit
having subject matter jurisdiction to consider the Motion to Shorten and the relief requested
therein in accordance With 28 U.S.C. §§ 157(b) and 1334; and venue being proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having determined that the legal

 

1 The Debtcrs and the last four digits of their respective federal taxpayer identification numbers are as follows:
Charlotte Russe I-Ioiding, lnc. (4325); Charlotte Russe Hcldings Corporation (1045); Chariotte Russe Intennediate
Corporation (6345); Charlotte Russe Enterprise, Inc. (2527); Charfctte Russe, lnc. (0505); Charlotte Russe
Merchandising, Inc. (9453); and Chariotte Russe Adrninistration, Inc. (9456). The Debtcrs’ headquarters are located
at 5910 Pacific Center Boulevard, Suite 120, San Diego, CA 9212£.

2 Capitalized terms not otherwise defined herein shall have tire meaning ascribed to them in the Motion to Shcrten.

 

Case 19-102lO-LSS Doc 84 Filed 02/05/19 Page 2 of 2

and factual bases set forth in the Motion to Shorten establish just cause for the relief granted
herein; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

i. The l\/lotion to Shorten is GRANTED as set forth herein.

2. The hearing on the entry of the Bidding Procedures Order shall be held on

rig §§ 26 ,2019 ar minn g.m.(n'r).

3. Any objections or responses to the proposed Bidding Procedures Order must be
. _ § /»“‘" . z ' id x
liled on or before i;:£a . §§ , 2019 at f 353 fQ~.rn. (ET).
4. This Couit shall retain jurisdiction with respect to all matters arising from or

related to the interpretation or implementation of this Order.

` if
Dated.: , 2019 MM\F /W M;§;L{ %_R,KL:: _,_¢_.M

Wllnnngton, Delaware
THE IIONORABLE

 

 

UNITED STATES BANKRUPTCY JUDGE

 

